Centennial finally filed a suit in district court seeking, among
                  other claims, damages for Scala's alleged breach of contract. After the
                  district court denied Scala's motion for summary judgment on statute of
                  limitation grounds, the parties proceeded to mediation. As a result of the
                  mediation, the parties reached a memorandum of understanding ("MOU")
                  that outlined a number of duties and benefits. Attempts to draft an
                  amenable formal settlement agreement failed and Centennial filed a
                  motion seeking enforcement of the MOU, which the district court granted.
                  Scala now appeals.
                   The district court did not err in denying Scala's motion for summary
                  judgment
                               Scala argues that the district court improperly denied his
                  motion for summary judgment on statute of limitation grounds because
                  Centennial knew in 2001 that Scala would never pay for the maintenance
                  of the PMAs, which commenced the accrual of Centennial's cause of action.
                  We review the district court's denial of summary judgment de novo. Wood
                  v. Safeway, Inc.,    121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005).
                  "Summary judgment is appropriate. . . when the pleadings and other
                  evidence. . . demonstrate that no 'genuine issue [of] material fact
                  [remains] and that the moving party is entitled to a judgment as a matter
                  of law." Id. (second alteration in original) (quoting NRCP 56(c)).
                               Here, the district court denied Scala's motion for summary
                  judgment without prejudice because "there [were] too many issues of fact."
                  The point at which Centennial "should have known of the facts
                  constituting the elements of [its] cause of action" presented a genuine
                  issue of material fact for the trier of fact to consider.           Soper v. Means, 111
                  Nev. 1290, 1294, 903 P.2d 222, 224 (1995) (determining that the point
                  when plaintiff discovers facts constituting his cause of action is a question
                  of fact); see also Bemis v. Estate of Bemis,                114 Nev. 1021, 1024-25, 967
  SUPREME COURT
          OF
       NEVADA
                                                          2
  (0) 1947A

MEE                                                       411 4-11•1 .4   :                                 NEM
                P.2d 437, 440 (1998) (discussing that the "discovery rule" provides that the
                cause of action accrues as soon as the plaintiff discovers or reasonably
                should have discovered the facts constituting a breach); Massey v. Litton,
                99 Nev. 723, 728, 669 P.2d 248, 252 (1983) (providing that the point at
                which the statute of limitation begins to run presented a factual issue
                precluding summary judgment). In particular, the impact of Scala's
                October 21, 2001 letter, and the purpose and effect of the payments Scala
                made later presented genuine issues of material fact for the trier of fact to
                determine. See NRS 11.200 ("The time in NRS 11.190 shall be deemed to
                date from the last transaction or last item charged or last credit given
                . . ."). Therefore, the district court did not err in denying Scala's motion for
                summary judgment on the statute of limitations issue.
                Substantial evidence supported the district court's decision to enforce the
                MOU as a settlement agreement
                            Scala also claims the MOU is an unenforceable settlement
                agreement because the parties did not agree to all material terms,
                particularly one dealing with Centennial's development of a trail system
                on its property. A settlement agreement is a contract, so principles of
                contract law govern its construction and enforcement.        May v. Anderson,
                121 Nev. 668, 672, 119 P.3d 1254, 1257 (2005). Whether a contract exists
                is a question of fact, and this court defers to district court findings
                supported by substantial evidence. Id. at 672-73, 119 P.3d at 1257. The
                district court made nineteen written findings of fact in its final judgment
                to enforce the MOU as a settlement agreement.
                            This court upholds the enforcement of settlement agreements
                "put on record and approved in open court." See Grisham v. Grisham, 128
                Nev. , 289 P.3d 230, 233-34 (2012) (enforcing an oral settlement
                agreement when read into the record and approved in open court even
                though one party later disagreed with its terms). Here, the district court's
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                             finding that the MOU was an enforceable settlement agreement was
                             supported by substantial evidence. Specifically, the MOU was drafted at
                             the end of a ten-hour mediation, both parties signed the document, and
                             the agreement was read into the record in open court without objection by
                             Scala. Although Scala argues the trail system was an essential term of
                             the agreement, insufficient evidence exists to establish that parties
                             discussed the trail system at mediation. Therefore, substantial evidence
                             supports the district court's decision to enforce the MOU as a settlement
                             agreement. 2
                                        We have considered the parties' remaining arguments and
                             conclude they are without merit. Accordingly, we
                                            ORDER the judgment of the district court AFFIRMED.




                                                                Gibbons



                                                                Douglas



                                                                Saitta


                                  2 Scala also argues the district court erred in interpreting the MOU
                             because its terms were ambiguous. However, since the question in front of
                             the district court was whether the MOU was an enforceable settlement
                             agreement, not whether one party violated its terms (which would have
                             required interpretation), we conclude Scala's argument is misplaced. We
                             conclude the terms of the MOU were sufficiently certain and definite for
                             the district court to compel compliance if necessary. See Grisham, 128
                             Nev. at , 289 P.3d at 235.
SUPREME COURT
        OF
     NEVADA
                                                                  4
(0) 1947A

     l,NgMff,SEK.Wf3n4,1 I
       -                                                        EMERSEMBERAMOINAME
                cc: Hon. Susan Johnson, District Judge
                     Glen J. Lerner & Associates
                     Ales & Bryson
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  5
(0) 1947A